UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                       No. 17-6472


LEROY K. SMALLS, II a/k/a Leroy K. Smalls,

            Petitioner - Appellant,

             v.

WARDEN OF KIRKLAND CORRECTIONAL INSTITUTION,

            Respondent – Appellee,

             and

SOUTH CAROLINA DEPARTMENT OF CORRECTIONS,

            Respondent.



Appeal from the United States District Court for the District of South Carolina, at
Beaufort. J. Michelle Childs, District Judge. (9:16-cv-00639-JMC)


Submitted: August 24, 2017                                Decided: August 28, 2017


Before GREGORY, Chief Judge, and SHEDD and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Leroy K. Smalls, II, Appellant Pro Se. Christina Catoe Bigelow, SOUTH CAROLINA
DEPARTMENT OF CORRECTIONS, Columbia, South Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Leroy K. Smalls, II, seeks to appeal the district court’s order accepting the

recommendation of the magistrate judge and denying relief on his 28 U.S.C. § 2254

(2012) petition. The order is not appealable unless a circuit justice or judge issues a

certificate of appealability.    28 U.S.C. § 2253(c)(1)(A) (2012).         A certificate of

appealability will not issue absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies relief on the

merits, a prisoner satisfies this standard by demonstrating that reasonable jurists would

find that the district court’s assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003). When the district court denies relief on procedural grounds, the prisoner

must demonstrate both that the dispositive procedural ruling is debatable, and that the

petition states a debatable claim of the denial of a constitutional right. Slack, 529 U.S. at

484-85.

       We have independently reviewed the record and conclude that Smalls has not

made the requisite showing. Accordingly, although we grant Smalls’ motion to amend

his informal brief, we deny a certificate of appealability and dismiss the appeal. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                               DISMISSED



                                             3